Case 3:18-cv-00790-TJC-JBT Document 25 Filed 08/19/21 Page 1 of 44 PageID 1271




                           UNITED STATES DISTRICT COURT
                            MIDDLE DISTRICT OF FLORIDA
                              JACKSONVILLE DIVISION

    JAQUEZ SHAKIM ROLAND,

                          Petitioner,

    v.                                             Case No.:   3:18-cv-790-TJC-JBT

    SECRETARY, FLORIDA DEPARTMENT
    OF CORRECTIONS, et al.,

                          Respondents.
                                               /

                                          ORDER

         I.      Status

               Petitioner, Jaquez Roland, an inmate of the Florida penal system,

    initiated this case by filing a pro se Petition for Writ of Habeas Corpus Under

    28 U.S.C. § 2254. (Doc. 1). He challenges a state court (Flagler County, Florida)

    conviction and sentence for armed robbery, grand theft, false imprisonment,

    and battery. Respondents oppose the Petition. (Doc. 9, Response; Doc. 10,

    App’x). Respondents filed a supplemental appendix (Doc. 21, App’x), and

    Petitioner filed a reply brief (Doc. 22, Reply). The case is ripe for review.

         II.     Background

               The State of Florida charged Petitioner by an amended information with

    four counts: (1) robbery with a weapon, in violation of Florida Statutes Section

    812.13(2)(b); (2) grand theft, in violation of Florida Statutes Sections 812.014(1)

                                              1
Case 3:18-cv-00790-TJC-JBT Document 25 Filed 08/19/21 Page 2 of 44 PageID 1272




    and (2)(c); (3) false imprisonment, in violation of Florida Statutes Section

    787.02(2); and (4) battery, in violation of Florida Statutes Section 784.03(1)(a).

    (App’x A at 31). 1 The charges stemmed from the October 30, 2011, robbery of

    Sharp’s Discount Liquors in Flagler County, Florida. (Id.).

          Before trial, Petitioner, who was represented by Regina Nunnally of the

    public defender’s office, moved in limine to exclude testimony about the contents

    of a surveillance video taken from a nearby Burger King restaurant. (Id. at 33–

    34). Four of the State’s witnesses were prepared to describe what they saw on

    the video, which purportedly depicted Petitioner inside the Burger King shortly

    after the robbery. The video itself was unavailable because Burger King failed

    to preserve it (App’x C at 16–17), forcing the State to rely on the witnesses’

    descriptions of the video. Petitioner sought to prevent witness Patti Smith from

    offering an “opinion as to identification from [the] Burger King video,” (App’x A

    at 33 ¶ 1), and more broadly, to prevent witnesses Dorothy Edmunds 2, Corporal

    Kim Davis, Detective Roger Spires, and Patti Smith from testifying “regarding

    the contents of [the] Burger King video,” (id. at 33 ¶ 2). After hearing argument,

    the trial court denied the motion because the video was unavailable based on




    1      Unless otherwise indicated, record citations refer to the Bates-stamp page number at
    the bottom-center or upper right-hand corner of each page.

    2      The motion in limine identifies this witness as “Dorothy Edmonds,” but the correct
    spelling is Dorothy Edmunds. (App’x D at 114).


                                                2
Case 3:18-cv-00790-TJC-JBT Document 25 Filed 08/19/21 Page 3 of 44 PageID 1273




    Burger King’s failure to preserve the footage, which the court found was no fault

    of the State’s. (App’x C at 19). 3

           The case went to a jury trial on May 22, 2013. (App’x D). Rebecca Crowley,

    an employee of Sharp’s Discount Liquors, testified that she was robbed at

    gunpoint on October 30, 2011. (Id. at 32–33). At around 10:20 a.m., a tall

    African-American man entered the store wearing dark jeans, a black-and-blue

    backpack, gloves, and a motorcycle helmet. (Id. at 34–35). The man appeared to

    be talking to someone, so Ms. Crowley assumed he had a Bluetooth system

    inside his helmet. (Id.). Ms. Crowley assisted the man as he searched for vodka.

    (Id. at 36). As she returned to the counter, the man grabbed her hair, held a gun

    to her side, dragged her behind the counter, and demanded that she open the

    safe and the cash register. (Id. at 37). The man took about $1,000 cash. (See id.

    at 38–39, 95). He then zip-tied Crowley’s hands and feet, rummaged around the

    manager’s office, and left through the back door. (Id. at 42–45).

           Thomas Bowser, who was a regular customer, happened upon the store

    while the robbery was in progress. He found the front door locked, and when he

    peered through the front window, he saw the robber dragging Crowley by her

    hair behind the counter. (Id. at 65–66). Bowser ran to the back of the store and

    saw an unoccupied car. (Id. at 67–68). Meanwhile, Crowley freed herself from


    3     Patti Smith also made an out-of-court identification of Petitioner, which Petitioner
    moved to suppress on the ground that it resulted from an unduly suggestive identification
    procedure. (App’x A at 27–28). The trial court denied that motion after a hearing. (Id. at 29).


                                                  3
Case 3:18-cv-00790-TJC-JBT Document 25 Filed 08/19/21 Page 4 of 44 PageID 1274




    the zip ties enough to open the front door for Bowser. (Id. at 46, 58). Bowser did

    not witness anyone leave the store, but he saw the vehicle drive away slowly

    with a single occupant. (Id. at 67, 68).

          Sometime between 10:00 and 10:30 a.m., an African-American man

    wearing a tank top and dark pants entered a nearby Burger King through an

    infrequently used door. (Id. at 116–17). According to Dorothy Edmunds, the

    general manager working that day, this individual appeared to be “out of

    ordinary,” “antsy,” and as if he had just worked out. (Id. at 116). He went to the

    restroom and emerged 10 to 15 minutes later, having changed out of his pants

    into shorts. (Id. at 117–18). The man paced back and forth inside the store and

    was “sweating profusely.” (Id. at 118–19). The individual tried to use the

    restaurant’s phone, asked if Patti Smith was working, and sat in the dining

    area without ordering any food. (Id. at 118–21). A Burger King employee later

    found the man’s pants in the women’s restroom and turned them over to the

    police. (Id. at 123–24).

          Jacob Rodriguez, another Burger King employee, saw the suspicious

    person inside the restaurant. (Id. at 155). While Mr. Rodriguez was cleaning

    the restrooms, the individual told Mr. Rodriguez to give him money, which Mr.

    Rodriguez reported to the manager. (Id. at 157). Mr. Rodriguez described the

    individual as an African-American male who was slightly taller than he was

    and who appeared to be nervous. (Id. at 157, 159). Mr. Rodriguez saw the


                                               4
Case 3:18-cv-00790-TJC-JBT Document 25 Filed 08/19/21 Page 5 of 44 PageID 1275




    individual leave with two other people – a man and a woman – but he could

    offer no other details. (Id. at 156, 158).

          Law enforcement officers responded to the liquor store after the robbery.

    (Id. at 73, 167). The officers did not find a car that matched the vehicle

    description given by Bowser. (Id. at 73). However, they found several items

    along a tree line 30 to 40 yards directly behind the liquor store. (Id. at 73–81,

    169–75). These included two pieces of computer equipment from the store, a

    jacket, a black-and-blue backpack, gloves, and a BB gun. The officers found

    money inside the jacket as well. (Id. at 170–71). The gun was a polymer and

    metal BB gun that uses a CO2 cartridge. (Id. at 174–75, 237–39). According to

    Corporal Eric Allen, the weapon could cause serious bodily injury if used to

    bludgeon someone or to shoot them in the eye. (Id. at 237–39).

          While officers were investigating the robbery, a Burger King customer

    approached the officers and told them about the suspicious person inside the

    restaurant. (Id. at 100, 176). Law enforcement officers made their way to the

    Burger King, watched the surveillance video, and described what they saw. (Id.

    at 121, 148–49, 178–80). Because of a miscommunication, Burger King

    overwrote the surveillance tape before investigators obtained a copy. (Id. at

    131–33, 150–51, 181).

          Patti Smith – the Burger King employee whom the suspicious person

    asked for – did not speak with police right away. (Id. at 214, 215). When Ms.


                                                 5
Case 3:18-cv-00790-TJC-JBT Document 25 Filed 08/19/21 Page 6 of 44 PageID 1276




    Smith returned to work, the manager asked her to watch the surveillance

    footage and she identified the suspicious individual as “Quez.” (Id. at 130, 216).

    Ms. Smith explained that “Quez,” Petitioner, was her neighbor’s boyfriend. (Id.

    at 217). She also identified Petitioner in a lineup. (Id. at 235).

          Law enforcement officers located Petitioner and took buccal swabs from

    him. (See id. at 269). According to the State’s DNA analyst, James Pollock, there

    was a mixture of DNA inside the gloves and jacket recovered from behind the

    liquor store, but across all three items, there was only one “major contributor”

    of DNA. (Id. at 266–67, 268). Before he received the buccal swabs, Pollock also

    determined that the DNA profile of the major contributor was the same for all

    three items. (Id. at 267). The buccal swabs revealed that Petitioner’s DNA

    matched the lone major contributor of DNA inside both gloves and the jacket.

    (Id. at 269–70).

          At the end of trial, the jury returned a verdict finding Petitioner guilty as

    charged. (App’x A at 39–42). The court sentenced Petitioner to a term of 30 years

    in prison as to Count I (robbery with a weapon), consecutive terms of 5 years in

    prison each as to Counts II and III (grand theft and false imprisonment), and

    time served as to Count IV (battery). (App’x A at 71–83 (Judgment); App’x E at

    36–39). The court adjudicated Petitioner as a Prison Releasee Reoffender

    (“PRR”) because Petitioner committed the offense within three years of being




                                             6
Case 3:18-cv-00790-TJC-JBT Document 25 Filed 08/19/21 Page 7 of 44 PageID 1277




    released from a state correctional facility. (Id. at 36); see also Fla. Stat. §

    775.082(9)(a)(1) (2013).

          Petitioner appealed his conviction and sentence. Roland v. State, No.

    5D13–2881 (Fla. 5th DCA). Petitioner’s appellate counsel filed a brief under

    Anders v. California, 386 U.S. 738 (1967). (App’x F). The Fifth District Court of

    Appeal per curiam affirmed the conviction and sentence without a written

    opinion, and the mandate issued on May 30, 2014. (App’x G); Roland v. State,

    138 So. 3d 1047 (Fla. 5th DCA 2014).

          On October 22, 2014, Petitioner filed a motion for post-conviction relief

    under Florida Rule of Criminal Procedure 3.850. (App’x H). Petitioner raised

    six grounds of ineffective assistance of trial counsel and one claim of cumulative

    error. The post-conviction court held an evidentiary hearing (App’x K), after

    which the court entered a written order denying the motion (App’x J).

          Petitioner appealed the denial of his Rule 3.850 motion. Roland v. State,

    No. 5D16–0438 (Fla. 5th DCA). He argued that the post-conviction court erred

    by not appointing him counsel and by denying his motion for post-conviction

    relief. (App’x L, N). The Fifth DCA per curiam affirmed the lower court’s

    decision without a written opinion. (App’x P). Petitioner filed a motion for

    rehearing, which was also denied, and the mandate issued on October 16, 2017.

    (App’x O, P); Roland v. State, 228 So. 3d 580 (Fla. 5th DCA 2017). This federal

    habeas Petition followed.


                                            7
Case 3:18-cv-00790-TJC-JBT Document 25 Filed 08/19/21 Page 8 of 44 PageID 1278




       III.   Governing Legal Principles

          A. Standard of Review

          The Antiterrorism and Effective Death Penalty Act of 1996 (AEDPA)

    governs a state prisoner’s federal habeas corpus petition. See Ledford v.

    Warden, Ga. Diagnostic & Classification Prison, 818 F.3d 600, 642 (11th Cir.

    2016). “‘The purpose of AEDPA is to ensure that federal habeas relief functions

    as a guard against extreme malfunctions in the state criminal justice systems,

    and not as a means of error correction.’” Id. (quoting Greene v. Fisher, 565 U.S.

    34, 38 (2011)).

          The first task of the federal habeas court is to identify the last state court

    decision, if any, that adjudicated the petitioner’s claims on the merits. See

    Marshall v. Sec’y Fla. Dep’t of Corr., 828 F.3d 1277, 1285 (11th Cir. 2016). The

    state court need not issue an opinion explaining its rationale for the state court’s

    decision to qualify as an adjudication on the merits. See Harrington v. Richter,

    562 U.S. 86, 100 (2011). Where the state court’s adjudication on the merits is

    unaccompanied by an explanation,

          the federal court should “look through” the unexplained decision to the
          last related state-court decision that does provide a relevant rationale. It
          should then presume that the unexplained decision adopted the same
          reasoning. But the State may rebut the presumption by showing that the
          unexplained affirmance relied or most likely did rely on different grounds
          than the lower state court’s decision, such as alternative grounds for
          affirmance that were briefed or argued to the state supreme court or
          obvious in the record it reviewed.

    Wilson v. Sellers, 138 S. Ct. 1188, 1192 (2018).

                                               8
Case 3:18-cv-00790-TJC-JBT Document 25 Filed 08/19/21 Page 9 of 44 PageID 1279




          When a state court has adjudicated a petitioner’s claims on the merits, a

    federal court cannot grant habeas relief unless the state court’s adjudication of

    the claim was “contrary to, or involved an unreasonable application of, clearly

    established Federal law, as determined by the Supreme Court of the United

    States,” or “was based on an unreasonable determination of the facts in light of

    the evidence presented in the State court proceeding.” 28 U.S.C. § 2254(d)(1),

    (2). A state court’s factual findings are “presumed to be correct” unless rebutted

    “by clear and convincing evidence.” Id. § 2254(e)(1).

          AEDPA “imposes a highly deferential standard for evaluating state court
          rulings” and “demands that state-court decisions be given the benefit of
          the doubt.” Renico v. Lett, 559 U.S. 766, 773 (2010) (internal quotation
          marks omitted). “A state court’s determination that a claim lacks merit
          precludes federal habeas relief so long as fairminded jurists could
          disagree on the correctness of the state court’s decision.” Harrington v.
          Richter, 562 U.S. 86, 101 (2011) (internal quotation marks omitted). “It
          bears repeating that even a strong case for relief does not mean the state
          court’s contrary conclusion was unreasonable.” Id. [at 102] (citing
          Lockyer v. Andrade, 538 U.S. 63, 75 (2003)). The Supreme Court has
          repeatedly instructed lower federal courts that an unreasonable
          application of law requires more than mere error or even clear error. See,
          e.g., Mitchell v. Esparza, 540 U.S. 12, 18 (2003); Lockyer, 538 U.S. at 75
          (“The gloss of clear error fails to give proper deference to state courts by
          conflating error (even clear error) with unreasonableness.”); Williams v.
          Taylor, 529 U.S. 362, 410 (2000) (“[A]n unreasonable application of
          federal law is different from an incorrect application of federal law.”).

    Bishop v. Warden, GDCP, 726 F.3d 1243, 1253-54 (11th Cir. 2013) (internal

    citations modified).




                                               9
Case 3:18-cv-00790-TJC-JBT Document 25 Filed 08/19/21 Page 10 of 44 PageID 1280




          B. Ineffective Assistance of Counsel

          “The Sixth Amendment guarantees criminal defendants effective

    assistance of counsel. That right is denied when a defense counsel’s

    performance falls below an objective standard of reasonableness and thereby

    prejudices the defense.” Yarborough v. Gentry, 540 U.S. 1, 5 (2003) (per curiam)

    (citing Wiggins v. Smith, 539 U.S. 510, 521 (2003); Strickland v. Washington,

    466 U.S. 668, 687 (1984)). Courts employ a two-part test when reviewing

    ineffective assistance of counsel claims. See Strickland, 466 U.S. at 687.

          To establish deficient performance, a person challenging a conviction
          must show that “counsel’s representation fell below an objective standard
          of reasonableness.” 466 U.S. at 688. A court considering a claim of
          ineffective assistance must apply a “strong presumption” that counsel’s
          representation was within the “wide range” of reasonable professional
          assistance. Id. at 689. The challenger’s burden is to show “that counsel
          made errors so serious that counsel was not functioning as the ‘counsel’
          guaranteed the defendant by the Sixth Amendment.” Id. at 687.

          With respect to prejudice, a challenger must demonstrate “a reasonable
          probability that, but for counsel’s unprofessional errors, the result of the
          proceeding would have been different. A reasonable probability is a
          probability sufficient to undermine confidence in the outcome.” Id. at
          694. It is not enough “to show that the errors had some conceivable effect
          on the outcome of the proceeding.” Id. at 693. Counsel’s errors must be
          “so serious as to deprive the defendant of a fair trial, a trial whose result
          is reliable.” Id. at 687.

    Richter, 562 U.S. at 104 (internal citations modified).

          There is no “iron-clad rule requiring a court to tackle one prong of the

    Strickland test before the other.” Ward v. Hall, 592 F.3d 1144, 1163 (11th Cir.

    2010). Since both prongs of the two-part Strickland test must be satisfied to



                                               10
Case 3:18-cv-00790-TJC-JBT Document 25 Filed 08/19/21 Page 11 of 44 PageID 1281




    show a Sixth Amendment violation, “a court need not address the performance

    prong if the petitioner cannot meet the prejudice prong, and vice-versa.” Id.

    (citing Holladay v. Haley, 209 F.3d 1243, 1248 (11th Cir. 2000)). “If it is easier

    to dispose of an ineffectiveness claim on the ground of lack of sufficient

    prejudice, which we expect will often be so, that course should be followed.”

    Strickland, 466 U.S. at 697.

          A state court’s adjudication of an ineffectiveness claim is afforded great

    deference.

          “[T]he standard for judging counsel’s representation is a most deferential
          one.” Richter, 562 U.S. at 105. But “[e]stablishing that a state court’s
          application of Strickland was unreasonable under § 2254(d) is all the
          more difficult. The standards created by Strickland and § 2254(d) are
          both highly deferential, and when the two apply in tandem, review is
          doubly so.” Id. (citations and quotation marks omitted). “The question is
          not whether a federal court believes the state court’s determination
          under the Strickland standard was incorrect but whether that
          determination was unreasonable – a substantially higher threshold.”
          Knowles v. Mirzayance, 556 U.S. 111, 123 (2009) (quotation marks
          omitted). If there is “any reasonable argument that counsel satisfied
          Strickland’s deferential standard,” then a federal court may not disturb
          a state-court decision denying the claim. Richter, 562 U.S. at 105.

    Hittson v. GDCP Warden, 759 F.3d 1210, 1248 (11th Cir. 2014) (internal

    citations modified). In other words, “[i]n addition to the deference to counsel’s

    performance mandated by Strickland, the AEDPA adds another layer of

    deference—this one to a state court’s decision—when we are considering

    whether to grant federal habeas relief from a state court’s decision.” Rutherford

    v. Crosby, 385 F.3d 1300, 1309 (11th Cir. 2004). As such, “[s]urmounting



                                             11
Case 3:18-cv-00790-TJC-JBT Document 25 Filed 08/19/21 Page 12 of 44 PageID 1282




    Strickland’s high bar is never an easy task.” Padilla v. Kentucky, 559 U.S. 356,

    371 (2010).

          C. Evidentiary Hearing

          “In deciding whether to grant an evidentiary hearing, a federal court

    must consider whether such a hearing could enable an applicant to prove the

    petition’s factual allegations, which, if true, would entitle the applicant to

    federal habeas relief.” Schriro v. Landrigan, 550 U.S. 465, 474 (2007) (citation

    omitted). “It follows that if the record refutes the applicant’s factual allegations

    or otherwise precludes habeas relief, a district court is not required to hold an

    evidentiary hearing.” Id.; see also 28 U.S.C. § 2254€(2). The pertinent facts are

    fully developed in the record. Because this Court can “adequately assess

    [Petitioner’s] claim[s] without further factual development,” Turner v. Crosby,

    339 F.3d 1247, 1275 (11th Cir. 2003), it will not conduct an evidentiary hearing.


       IV.   The Adequacy of the State Court’s Fact-Finding Procedure


          As an initial matter, in the Petition and reply brief, Petitioner argues that

    the post-conviction court’s fact-finding process was inadequate, and that the

    post-conviction court violated his right to due process, because it did not appoint

    counsel to represent him in his Rule 3.850 evidentiary hearing. Petition at 11,

    13–14, 20, 22; Reply at 2–3. He contends that the lack of counsel prevented him

    from conducting adequate research or gathering evidence to support his claims.



                                            12
Case 3:18-cv-00790-TJC-JBT Document 25 Filed 08/19/21 Page 13 of 44 PageID 1283




          To the extent Petitioner claims that the lack of counsel violated his right

    to due process under the Fourteenth Amendment, he failed to present a federal

    due process claim in state court. Although he moved the post-conviction court

    to appoint counsel (App’x S) and he raised the issue on appeal (App’x L at 19,

    20–24), he did not identify the argument as one arising under any source of

    federal law. Instead, he framed the claim as based on state law. Petitioner also

    points to no post-AEDPA precedent that requires a state court to appoint

    counsel for a petitioner in a post-conviction hearing. Thus, he has waived a

    federal due process claim and no clearly established law supports it. See

    Landers v. Warden, Att’y Gen. of Ala., 776 F.3d 1288, 1296–97 (11th Cir. 2015).

          To the extent Petitioner claims that the lack of counsel rendered the state

    court’s factual findings unreasonable, the Court disagrees. There is no right to

    counsel in post-conviction proceedings. Pennsylvania v. Finley, 481 U.S. 551,

    555 (1987). Nor must a state court hold an evidentiary hearing for its factual

    findings to receive deference under AEDPA. Landers, 776 F.3d at 1297–99. The

    Eleventh Circuit has “not foreclose[d] the possibility that a state court’s fact-

    finding procedure could be so deficient and wholly unreliable as to result in an

    unreasonable determination of the facts under § 2254(d)(2) and to strip its

    factual determinations of deference.” Id. at 1297. But the court observed that

    “consistent with AEDPA’s statutory scheme, ‘this standard is difficult to meet

    ... because it was meant to be.’” Id. (quoting Richter, 562 U.S. at 102). The court


                                            13
Case 3:18-cv-00790-TJC-JBT Document 25 Filed 08/19/21 Page 14 of 44 PageID 1284




    in Landers held that a state court’s decision to resolve a credibility dispute

    based on dueling affidavits, without holding an evidentiary hearing, was not

    unreasonable where the competing affidavits bore “strikingly different indicia

    of reliability.” Id.

           Here, unlike in Landers, the post-conviction court did conduct an

    evidentiary hearing on Petitioner’s claims. It simply did not appoint counsel to

    represent him at the hearing. But given that a state court is neither required

    to appoint counsel for a post-conviction movant, Finley, 481 U.S. at 555, nor is

    it required to hold an evidentiary hearing, Landers, 776 F.3d at 1297, it follows

    that holding an evidentiary hearing without appointing counsel is not, by itself,

    enough to show that the state court’s fact-finding procedure was “so deficient

    and wholly unreliable as to result in an unreasonable determination of the facts

    under § 2254(d)(2) and to strip its factual determinations of deference,” id.

           Petitioner contends that the lack of counsel prevented him from

    researching his claims and presenting evidence. But the record refutes these

    assertions. Petitioner’s Rule 3.850 motion was well written and well researched.

    (App’x H). Without the aid of counsel, Petitioner summoned his girlfriend, Ada

    Whites, to testify at the evidentiary hearing. (See App’x K at 39–54). He

    presented his arguments clearly (id. at 7–40, 54–61), questioned Ms. Whites (id.

    at 52–54), and cross-examined his trial counsel (id. at 75–117, 119–22). The

    post-conviction court remarked that Petitioner did a capable job of presenting


                                           14
Case 3:18-cv-00790-TJC-JBT Document 25 Filed 08/19/21 Page 15 of 44 PageID 1285




    his position. (Id. at 129–30). The record does not reflect that the lack of counsel

    prevented Petitioner from developing his claims and evidence. While federal

    rules require the appointment of counsel if a federal court holds an evidentiary

    hearing, Rule 8(c), Rules Governing Section 2254 Cases, here, the lack of

    counsel in state court did not render the court’s fact-finding procedures so

    inadequate as to strip its findings of deference under 28 U.S.C. § 2254(d)(2).

        V.      Petitioner’s Claims and Analysis

                A. Ground One: Sufficiency of the Evidence

             Petitioner first argues that the evidence was insufficient to prove that a

    weapon was used to commit the robbery. Petition at 6. He argues that a BB gun

    is not a “deadly weapon” under Florida Statutes Section 790.001(13) because,

    when used in the ordinary manner contemplated by its design and construction,

    a BB gun is not likely to cause great bodily harm, nor did Petitioner use the gun

    in a way that was likely to cause great bodily harm. Id. Petitioner says his

    conviction should be for simple robbery, which carries a maximum sentence of

    15 years in prison, not robbery with a weapon.

             At trial, Petitioner’s counsel moved for judgment of acquittal (JOA),

    arguing (among other things) that the BB gun was not a “weapon” under the

    armed robbery statute. (App’x D at 293–94). 4 The State responded that it had




    4        Page 292 is missing from Appendix D, but no party argues that this page is critical.


                                                   15
Case 3:18-cv-00790-TJC-JBT Document 25 Filed 08/19/21 Page 16 of 44 PageID 1286




    presented sufficient evidence for a jury to conclude that the BB gun was a

    weapon (id. at 295) and the trial court denied the motion for JOA (id. at 298).

    Petitioner raised the issue on direct appeal in his counseled Anders brief (App’x

    F at 16–17), and thereafter the Fifth DCA affirmed Petitioner’s conviction and

    sentences, Roland, 138 So. 3d 1047.

          Petitioner argues that the Fifth DCA’s decision violated his right to due

    process under the Fourteenth Amendment, that it was contrary to Jackson v.

    Virginia, 443 U.S. 307 (1979), and that the decision rested on an unreasonable

    determination of the facts. Petition at 6. The Court disagrees.

          Preliminarily, Petitioner failed to exhaust this claim in state court

    because he did not fairly present it as a federal constitutional claim. 28 U.S.C.

    § 2254(b)(1); Baldwin v. Reese, 541 U.S. 27, 29 (2004). Although “a petitioner

    need not use magic words or talismanic phrases,” he must alert the state court

    to the federal nature of the claim by “including the federal source of law on

    which he relies or a case deciding such a claim on federal grounds, or by simply

    labeling the claim as a federal one.” Preston v. Sec’y, Fla. Dep’t of Corr., 785

    F.3d 449, 457 (11th Cir. 2015) (internal quotation marks, citation, and

    alterations omitted).

          Petitioner did not do that here. Although he challenged the sufficiency of

    the evidence and appealed the denial of the motion for JOA, he did not frame

    the claim as arising under the Fourteenth Amendment or Jackson v. Virginia.


                                           16
Case 3:18-cv-00790-TJC-JBT Document 25 Filed 08/19/21 Page 17 of 44 PageID 1287




    Instead, he framed the argument as arising only under state law. (See App’x D

    at 293–94; App’x F at 16–17). He did not cite any provision of the United States

    Constitution, any United States Supreme Court decision, or any other source of

    federal law, nor did he label the claim as a federal one. Petitioner therefore did

    not exhaust this claim in state court because he did not alert the state court to

    its federal nature. Preston, 785 F.3d at 458–59. The claim is now defaulted,

    because Petitioner would be procedurally barred if he returned to state court to

    exhaust it. See Jimenez v. Fla. Dep’t of Corr., 481 F.3d 1337, 1342 (11th Cir.

    2007). Petitioner has not demonstrated that he can overcome the default

    through a showing of cause-and-prejudice or actual innocence. See Ward, 592

    F.3d at 1157.

          Nevertheless, the claim fails on the merits. In Jackson v. Virginia, the

    Supreme Court held that due process under the Fourteenth Amendment means

    “that no person shall be made to suffer the onus of a criminal conviction except

    upon sufficient proof—defined as evidence necessary to convince a trier of fact

    beyond a reasonable doubt of the existence of every element of the offense.” 443

    U.S. at 316. The critical inquiry is “not simply to determine whether the jury

    was properly instructed, but to determine whether the record evidence could

    reasonably support a finding of guilt beyond a reasonable doubt.” Id. at 318.

    The evidence is sufficient when, “after viewing the evidence in the light most

    favorable to the prosecution, any rational trier of fact could have found the


                                           17
Case 3:18-cv-00790-TJC-JBT Document 25 Filed 08/19/21 Page 18 of 44 PageID 1288




    essential elements of the crime beyond a reasonable doubt.” Id. at 319

    (emphasis in original) (citing Johnson v. Louisiana, 406 U.S. 356, 362 (1972)).

          In Florida, robbery is a first-degree felony if “in the course of committing

    the robbery the offender carried a weapon.” Fla. Stat. § 812.13(2)(b). “A ‘weapon’

    is legally defined to mean any object that could be used to cause death or inflict

    serious bodily harm.” Dale v. State, 703 So. 2d 1045, 1047 (Fla. 1997) (citing

    Fla. Std. Jury Instr. (Crim.) 156(a)). Whether a BB gun is a weapon or a deadly

    weapon “is a factual question to be answered by the jury in each case.” Id. (citing

    Goswick v. State, 143 So. 2d 817, 820 (Fla. 1962)). A BB gun, even if unloaded,

    may qualify as a “weapon” or a “deadly weapon” under the robbery statute. Id.

    at 1047 & nn. 3–4; Mitchell v. State, 698 So. 2d 555, 560–61 (Fla. 2d DCA 1997).

    Here, the State presented sufficient evidence from which a rational juror could

    conclude that the BB gun used in the robbery was a “weapon.” At trial, Corporal

    Allen, an investigator for the Flagler County Sheriff’s Office, described the

    weapon used in the robbery as a polymer and metal BB gun that uses

    compressed CO2 to fire a .17 caliber BB or pellet. (App’x D at 237–39). Corporal

    Allen testified that the weapon could cause serious bodily harm if used to shoot

    someone in the eye or to bludgeon them. (Id. at 238–39). Thus, there was enough

    evidence that a rational trier of fact could have concluded that the BB gun

    “could be used to cause death or inflict serious bodily harm.” Dale, 703 So. 2d at

    1047. As such, Relief on Ground One is due to be denied.


                                            18
Case 3:18-cv-00790-TJC-JBT Document 25 Filed 08/19/21 Page 19 of 44 PageID 1289




             B. Ground Two: Ineffective Assistance of Counsel

                1. Subclaim One

          Petitioner, who did not testify at trial, alleges that trial counsel was

    ineffective because she misadvised him about his decision whether to testify.

    Petition at 8–11. He asserts that he told counsel before trial that he wanted to

    take the stand. Id. at 8. Counsel advised Petitioner not to testify, telling him

    that “she was a great closer and would be able to try the case without his

    testimony.” Id. Counsel also enlisted the help of Petitioner’s girlfriend to

    persuade him not to testify. Id. Counsel’s strategy was to argue that there had

    been a misidentification, but Petitioner contends this strategy was flawed. Id.

    at 9. Petitioner says his testimony was necessary to rebut the State’s DNA

    evidence and to refute its otherwise circumstantial case. According to

    Petitioner, during trial, he nodded his head to indicate to the court that he

    wanted to testify. Id. at 10. Counsel allegedly grabbed his arm, pulled him aside,

    and said to him: “They have your DNA. So when they hear you’ve got a burglary

    conviction and that you just did 10 years for it, no jury in the world would

    believe that you didn’t rob the liquor store.” Id.

          Petitioner claims he did not testify because (1) counsel misadvised him

    that if he testified, the jury would learn the facts and nature of his prior

    burglary conviction and sentence, and (2) counsel failed to inform him he needed




                                            19
Case 3:18-cv-00790-TJC-JBT Document 25 Filed 08/19/21 Page 20 of 44 PageID 1290




    to testify if the jury was to hear his theory of innocence. Petitioner states that

    had he taken the stand, he would have testified to the following:

          1. That Petitioner was at home with his brother when the robbery
             occurred.

          2. That weeks before the robbery, Petitioner sold to someone else
             his dirt bike and riding gear, including the jacket and gloves
             used in the robbery. This would purportedly explain why
             Petitioner’s DNA was on these items.

          3. That on the day of the robbery, Petitioner received a phone call
             from a friend asking for a ride from the Burger King restaurant.

          4. That Petitioner is 6’3” and light-skinned, which conflicts with a
             witness’s description of the suspect as 5’9” and dark-skinned.

          5. That Petitioner’s car broke down on the way to the Burger King,
             and that he had to jog five minutes to get there, which is why he
             was upset, out of breath, and sweaty upon arriving at the
             restaurant.

          6. That when Petitioner went to use the Burger King restroom, he
             took off his sweat-soaked pants and discarded them.

          7. That Petitioner believed he dropped a $10 bill while changing in
             the restroom, and when he returned to the restroom to retrieve
             it, an employee was cleaning the restroom, so Petitioner
             approached the employee and asked for the money.

          8. That eventually, Petitioner’s friend and his friend’s girlfriend
             picked him up from the Burger King, the three left together,
             returned to Petitioner’s disabled vehicle, and waited for a ride.

          9. That Petitioner did not know when going to meet his friend that
             his friend had committed a crime; that Petitioner had no
             knowledge the riding gear he sold to his friend would be used to
             commit a robbery; and that Petitioner still has no “direct
             knowledge” that his friend committed the robbery.



                                           20
Case 3:18-cv-00790-TJC-JBT Document 25 Filed 08/19/21 Page 21 of 44 PageID 1291




          10.      That Petitioner tried to call his own cell phone (which was
                allegedly at home charging), then tried to call his brother’s cell
                phone several times, to get his brother to help him with his
                disabled vehicle, because Petitioner had no cell phone with him.

          11.      That Corporal Kim Davis visited Petitioner days after his
                arrest. Corporal Davis allegedly told him that she knew he did
                not rob the liquor store, asked Petitioner for the name of the
                person who did, and threatened to pin the crime on Petitioner if
                he did not cooperate.

          12.      That Corporal Davis gave Petitioner her business card and
                told him “to think about how it would look if he went to trial as
                a black man who robbed a white woman, especially with his
                arrest record.”

    Id. at 8–9. Petitioner claims he would have testified had counsel “properly

    advised” him that his testimony was necessary to present his “reasonable

    hypothesis of innocence.”

          Petitioner raised this claim in his Rule 3.850 motion. (App’x H at 10–18).

    The trial court held an evidentiary hearing (App’x K) and entered an order

    denying the claim (App’x J). The trial court identified Strickland’s two-part

    standard as the governing rule. (Id. at 2–3). The court wrote:

          In Ground One, Defendant alleges that he received ineffective assistance
          of counsel for Ms. Nunnally’s alleged misadvice that he not testify.
          Defendant asserts that Ms. Nunnally counseled him not to take the stand
          in his own defense because the jury would then have the opportunity to
          hear that Defendant had a prior conviction for burglary.

          Where a defendant alleges that he would have testified but for the advice
          of counsel, the first step is to analyze whether he voluntarily agreed with
          counsel not to take the stand. Lott v. State, 931 So. 2d 807, 818–19 (Fla.
          2006). The second step is to examine whether counsel’s advice to the
          defendant was deficient because “no reasonable attorney would have
          discouraged [defendant] from testifying.” Id.


                                              21
Case 3:18-cv-00790-TJC-JBT Document 25 Filed 08/19/21 Page 22 of 44 PageID 1292




          During the evidentiary hearing, Defendant admitted that he voluntarily
          agreed with Ms. Nunnally not to take the stand; however, he emphasized
          that he had advised Ms. Nunnally many times prior to trial that he
          wanted to testify. Defendant argued that Ms. Nunnally advised him that
          if he took the stand, then the jury would be able to hear about his prior
          conviction for burglary. Defendant wanted to testify to tell the jury that
          he jogged to Burger King that day to assist a friend with a broken down
          car, and while at Burger King, he asked to use the phone to call his
          brother, who then came to the Burger King to help him push a car.

          Ms. Nunnally testified at the evidentiary hearing that she advised
          Defendant not to testify and informed him that if he did testify, the State
          could inquire about the number of convictions he has. She testified that
          she advised him that if he stated an incorrect number of convictions, then
          the “door was opened,” and the State could inquire about the nature of
          those convictions. She stated that Defendant told her that something
          different had occurred the day of the robbery, and she had never heard
          about a friend, a car breaking down, or pushing the car somewhere. She
          said that because Defendant’s main defense was misidentification, it
          made no sense for Defendant to testify that he was at the Burger King
          that day.

          The Court finds Ms. Nunnally’s testimony to be reliable and credible. She
          has worked as a public defender since September 2003, and the Court
          finds it credible that she would have correctly advised Defendant
          regarding the law. Further, the Court finds competent, substantial
          evidence that Defendant knowingly and voluntarily decided not to testify
          because of Ms. Nunnally’s competent advice regarding trial strategy and
          the risks involved in taking the stand. Defendant fails to establish both
          deficient performance and prejudice. Therefore, Ground One is denied.

    (App’x J at 3–5). Petitioner appealed the trial court’s decision, and the Fifth

    DCA affirmed the denial without a written opinion. Roland, 228 So. 3d 580.

           The Fifth DCA’s adjudication is entitled to AEDPA deference. The state

    court’s decision was not contrary to, or based on an unreasonable application of,

    clearly established federal law, nor was it based on an unreasonable

    determination of the facts. “[T]he appropriate vehicle for claims that the




                                              22
Case 3:18-cv-00790-TJC-JBT Document 25 Filed 08/19/21 Page 23 of 44 PageID 1293




    defendant’s right to testify was violated by defense counsel is a claim

    of ineffective assistance of counsel under Strickland.” United States v. Teague,

    953 F.2d 1525, 1534 (11th Cir. 1992). Because the state court identified

    Strickland as the applicable rule, it identified and applied the correct standard.

          A defendant has a constitutional right to testify in his behalf. Rock v.

    Arkansas, 483 U.S. 44, 51-53 (1987). That right is personal and fundamental;

    only the defendant can waive it, not the court or trial counsel. Teague, 953 F.2d

    at 1532. Indeed, the defendant is the one “who above all others may be in a

    position to meet the prosecution’s case.” Ferguson v. Georgia, 365 U.S. 570, 582

    (1961). Trial counsel must “advise the defendant (1) of his right to testify or not

    testify; (2) of the strategic implications of each choice; and (3) that it is

    ultimately for the defendant himself to decide whether to testify.” McGriff v.

    Dep’t of Corr., 338 F.3d 1231, 1237 (11th Cir. 2003) (citing Teague, 953 F.2d at

    1533). Counsel performs deficiently when he or she fails to discharge these

    obligations. See id. If counsel has performed deficiently, the petitioner must

    further establish a reasonable probability that the outcome of the proceedings

    would have been different but for counsel’s error. Strickland, 466 U.S. at 694.

          While the decision to testify is the defendant’s alone, an attorney does not

    render ineffective assistance by strategically advising a defendant not to take

    the stand. “[I]f defense counsel believes that it would be unwise for the




                                            23
Case 3:18-cv-00790-TJC-JBT Document 25 Filed 08/19/21 Page 24 of 44 PageID 1294




    defendant to testify, counsel may, and indeed should, advise the client in the

    strongest possible terms not to testify.” Teague, 953 F.2d at 1533.

          First, Petitioner alleges that he did not testify because counsel

    misadvised him that the prosecutor could inquire about the nature of his prior

    burglary conviction and sentence if he testified. Petitioner contends that this

    advice was incorrect. Had he testified, Florida law would have permitted the

    prosecutor to ask Petitioner whether he had any prior convictions and how

    many. Rogers v. State, 964 So. 2d 221, 222 (Fla. 4th DCA 2007). But the

    prosecutor could not have asked about the nature of the convictions unless

    Petitioner opened the door, such as by misstating the number of convictions or

    engaging in “spin control” that “characterize[es] the prior convictions in a way

    favorable to his case at trial.” Id. at 222–23; see also Kenner v. State, 208 So.

    3d 271, 276 (Fla. 5th DCA 2016).

          Ms. Nunnally testified at the evidentiary hearing that she advised

    Petitioner that if he took the stand, the State could ask him how many prior

    convictions he had, and if he misstated the number, the door would be opened

    for the State to probe the nature of those convictions. (App’x K at 65–66). The

    post-conviction court credited Ms. Nunnally’s testimony and determined that

    such advice was an accurate statement of the law. (See App’x J at 4). The court

    explained that it is credible that Ms. Nunnally, who had been a public defender

    since 2003, would have correctly advised her client about the State’s ability to


                                           24
Case 3:18-cv-00790-TJC-JBT Document 25 Filed 08/19/21 Page 25 of 44 PageID 1295




    probe his criminal record if he testified. (Id.). “Determining the credibility of

    witnesses is the province and function of the state courts, not a federal court

    engaging in habeas review,” and determinations about a witness’s credibility

    are findings of fact that are subject to AEDPA deference. Consalvo v. Sec’y

    for Dep’t of Corr., 664 F.3d 842, 845 (11th Cir. 2011). This Court finds no basis

    to conclude that the post-conviction court’s credibility determination in favor of

    Ms. Nunnally was unreasonable. See 28 U.S.C. § 2254(d)(2). Nor does an

    attorney perform deficiently by giving her client accurate advice about the risks

    of testifying. See McGriff, 338 F.3d at 1237. Petitioner is not entitled to habeas

    relief on this theory.

           Second, Petitioner contends that counsel failed to advise him that his

    testimony was necessary to present his “reasonable hypothesis of innocence” to

    the jury. 5 However, the post-conviction court reasonably found that Petitioner

    made a voluntary and strategic choice not to take the stand. (See App’x J at 3–

    5). Before the defense rested at trial, the judge asked Petitioner if he wished to

    testify. (App’x D at 298–99). Petitioner responded that, having had enough time

    to discuss the matter with counsel, he did not wish to take the stand. (Id. at

    299). Petitioner also stated at his sentencing hearing that he did not testify


    5      Petitioner cannot plausibly allege that he did not know he had to testify for the jury to
    hear his testimony. He sat through the entire trial and knew, at the moment he decided not
    to take the stand, what evidence had, or had not, been presented to the jury. Petitioner also
    contends that the post-conviction court did not address this part of his claim. Petition at 10.
    The Court disagrees; the post-conviction court’s decision encompasses this allegation.


                                                  25
Case 3:18-cv-00790-TJC-JBT Document 25 Filed 08/19/21 Page 26 of 44 PageID 1296




    because it “wasn’t in [his] best interest” to do so given his criminal history.

    (App’x E at 35). At the post-conviction evidentiary hearing, Petitioner

    acknowledged that he agreed with counsel not to take the stand based on her

    advice about his criminal record. (App’x K at 15–16). Moreover, Ms. Nunnally

    testified at the evidentiary hearing that Petitioner never told her his story

    about meeting a friend at the Burger King or a disabled vehicle. (Id. at 79–80).

    Ms. Nunnally learned about Petitioner’s current proposed testimony only after

    he filed his Rule 3.850 motion. (Id. at 80). According to Ms. Nunnally, Petitioner

    proposed no defense other than misidentification. (Id. at 74). And, Ms. Nunnally

    explained, it made no sense for Petitioner to take the stand and put himself at

    the Burger King when his defense was misidentification. (Id. at 76–77). “The

    reasonableness of counsel’s actions may be determined or substantially

    influenced by the defendant’s own statements or actions. Counsel’s actions are

    usually based, quite properly, on informed strategic choices made by the

    defendant and on information supplied by the defendant.” Strickland, 466 U.S.

    at 691. Ms. Nunnally’s testimony, together with the trial record, supports the

    post-conviction court’s conclusion “that Defendant knowingly and voluntarily

    decided not to testify because of Ms. Nunnally’s competent advice regarding

    trial strategy and the risks involved in taking the stand.” (App’x J at 4). Relief

    on this claim is due to be denied.




                                           26
Case 3:18-cv-00790-TJC-JBT Document 25 Filed 08/19/21 Page 27 of 44 PageID 1297




                2. Subclaim Two


          Petitioner asserts that trial counsel gave ineffective assistance by failing

    to object when a law enforcement officer, Corporal Kim Davis, testified that she

    believed Petitioner was the person depicted in the Burger King surveillance

    video, based on a comparison between Petitioner’s driver’s license photo and the

    video (which was not in evidence). Petition at 11–16. Petitioner argues that a

    law enforcement officer’s “opinion that a suspect’s drivers license photo matched

    a person depicted in a video surveillance tape is not admissible and must be

    excluded.” Id. at 12 & n.2. According to Petitioner, a law enforcement officer’s

    opinion about a suspect’s identity, based on a surveillance tape, invades the

    province of the jury. Id. at 12. He argues that counsel’s failure to object to

    Corporal Davis’s testimony was prejudicial because his entire trial strategy

    hinged on misidentification. Id. at 13.

          As noted earlier, trial counsel moved in limine to exclude (1) testimony by

    witness Patti Smith identifying Petitioner based on the Burger King video and

    (2) more broadly, any testimony by Corporal Davis, Patti Smith, Dorothy

    Edmunds, and Detective Spires about the contents of the Burger King video.

    (App’x A at 33 ¶¶ 1–2). Counsel argued that Patti Smith’s identification

    testimony would invade the province of the jury, and that none of the witnesses

    should describe a videotape not in evidence, absent an excuse under Florida




                                              27
Case 3:18-cv-00790-TJC-JBT Document 25 Filed 08/19/21 Page 28 of 44 PageID 1298




    Statutes Section 90.954, where the video was the best evidence. The trial court

    denied the motion in limine, finding that such testimony was admissible

    because the video was unavailable based on Burger King’s failure to preserve

    the original through no fault of the State’s. (App’x A at 35; App’x C at 19); see

    also Fla. Stat. § 90.954(1). At trial, counsel renewed her objection to the

    witnesses testifying about the Burger King video, including Corporal Davis

    (App’x D at 179), Dorothy Edmunds (id. at 122), Detective Spires (id. at 149),

    and Patti Smith (id. at 216), but the court overruled each objection based on its

    ruling in limine. Corporal Davis testified that she believed Petitioner was the

    person on the video based on a comparison between the surveillance footage and

    Petitioner’s driver’s license photo. (Id. at 185). Patti Smith testified that she too

    identified Petitioner as the person in the video based on personal familiarity.

    (See id. at 216–18).

          Petitioner raised substantially the same ineffective assistance claim in

    his Rule 3.850 motion. (App’x H at 25–28). After the evidentiary hearing, the

    post-conviction court denied relief, writing:

          In Ground Three, Defendant alleges that he received ineffective
          assistance of counsel for counsel’s failure to object to Corporal Kim
          Davis’s testimony that Defendant, judging from his driver’s license photo,
          matched the person in the surveillance video from Burger King.
          Defendant alleged that Ms. Nunnally had a duty to object because the
          officer lacked a proper predicate to testify regarding the video because
          the video was not in evidence. At the evidentiary hearing, Defendant also
          argued that Ms. Nunnally could have objected, and by failing to do so,
          she also failed to preserve the issue for appeal.



                                             28
Case 3:18-cv-00790-TJC-JBT Document 25 Filed 08/19/21 Page 29 of 44 PageID 1299




          During the evidentiary hearing, Ms. Nunnally testified that she filed a
          motion in limine prior to trial that would have excluded the video from
          Burger King and all testimony associated with that video because the
          video had been lost by Burger King. See Exhibit E. The Court denied the
          motion. Composite Exhibit F. The Court’s decision was appealable.
          Further, Ms. Nunnally objected to the video during the trial. Exhibit G,
          Trial Transcript (“T.T.”) at 216. The Court finds no deficient performance
          by Ms. Nunnally in attempting to exclude all evidence related to the
          Burger King video.

          Defendant also fails to establish that he was prejudiced. During his
          testimony in the evidentiary hearing, Defendant admitted that he was
          present at the Burger King. Patti Smith, a Burger King employee who
          was acquainted with Defendant, also testified that she saw the video and
          Defendant was the person in the video. T.T. at 216. Therefore, the
          evidence established that Defendant was present at the Burger King the
          day of the robbery, and th[at] Corporal Davis’s testimony was not
          dispositive of that fact.

          Because Defendant failed to prove either deficient performance or
          prejudice, Ground Three is denied.

    (App’x J at 6–7). The Fifth DCA affirmed the lower court’s decision without a

    written opinion. Roland, 228 So. 3d 580.

          The Fifth DCA’s adjudication is entitled to AEDPA deference. The state

    court’s decision was not contrary to, or based on an unreasonable application of,

    clearly established federal law, nor was it based on an unreasonable

    determination of the facts. Petitioner argues that the post-conviction court

    misinterpreted his claim as objecting to Corporal Davis’s testimony because the

    video was not in evidence, when his actual argument was that Corporal Davis’s

    identification from the video invaded the province of the jury (and counsel failed

    to object as such). Petition at 13. The Court does not believe that the state court

    misunderstood his claim. But even if it did, the record supports its observation

                                             29
Case 3:18-cv-00790-TJC-JBT Document 25 Filed 08/19/21 Page 30 of 44 PageID 1300




    that counsel moved in limine to exclude any testimony based on the video, and

    that counsel renewed her objection to Corporal Davis’s testimony at trial. The

    post-conviction court’s decision that trial counsel did not perform deficiently

    was reasonable, regardless of the exact theory of ineffective assistance, because

    counsel did, in fact, object to Corporal Davis testifying about what she saw on

    the video.

          Petitioner argues that counsel’s motion in limine and objection to

    Corporal Davis’s testimony were inadequate to object to Corporal Davis’s

    testimony about Petitioner’s identity. See Petition at 14. The Court disagrees.

    Trial counsel broadly moved to exclude any testimony by Corporal Davis

    regarding the contents of the Burger King video (App’x A at 33 ¶ 2), and counsel

    renewed her objection to any line of questioning of Corporal Davis about the

    contents of that video (App’x D at 179). Counsel’s motion in limine and objection

    were broad enough to encompass an objection to Corporal Davis identifying

    Petitioner from the Burger King tape. Thus, counsel did not perform deficiently.

          Further, the post-conviction court reasonably decided that Petitioner was

    not prejudiced by Corporal Davis’s testimony. Aside from Corporal Davis, Patti

    Smith independently identified Petitioner, or “Quez,” as the suspicious person

    on the Burger King video. (App’x D at 216–17). More important, Petitioner

    admitted in his Rule 3.850 motion, and under oath at the post-conviction

    evidentiary hearing, that he was, in fact, inside the Burger King. (App’x H at 7;


                                           30
Case 3:18-cv-00790-TJC-JBT Document 25 Filed 08/19/21 Page 31 of 44 PageID 1301




    App’x K at 25, 32). Petitioner argues that his admissions in the post-conviction

    proceedings are immaterial because the only thing that matters is that the

    State failed to introduce admissible evidence putting him inside the Burger

    King. Petition at 15. But he offers no authority for the proposition that a habeas

    court must turn a blind eye to admissions made by a petitioner in post-

    conviction proceedings. To the contrary, courts can and do consider such

    admissions. See, e.g., Roper v. Sec’y, Fla. Dep’t of Corr., 686 F. App’x 759, 764

    (11th Cir. 2017) (rejecting petitioner’s claim that counsel never informed him

    that delaying his Rule 3.850 motion would make his § 2254 petition untimely,

    based on his admissions in an objection to a report and recommendation);

    Williams v. Sec’y, Dep’t of Corr., No. 6:12-cv-48-GAP-KRS, 2014 WL 4417851,

    at *6–7 (M.D. Fla. Sept. 8, 2014) (observing that petitioner admitted in his Rule

    3.850 motion that he consulted with counsel about alibi witnesses, as evidence

    he was not incompetent to proceed to trial). For these reasons, relief on this

    claim is due to be denied.

                3. Subclaim Three

          Petitioner claims that counsel gave ineffective assistance by failing to

    object to the prosecutor’s alleged misstatement of the evidence during closing

    argument. Petition at 16–18. Petitioner advanced a misidentification defense,

    which partly stemmed from discrepancies between Petitioner’s skin color and

    the witnesses’ descriptions of the robber’s skin color. Witness Rebecca Crowley


                                           31
Case 3:18-cv-00790-TJC-JBT Document 25 Filed 08/19/21 Page 32 of 44 PageID 1302




    testified that the witness was dark-skinned, not light-skinned or brown-

    skinned. (App’x D at 55). Ms. Nunnally, who is dark-skinned according to

    Petitioner, asked if the robber’s complexion resembled hers, and Ms. Crowley

    answered, “Roundabout, yes.” (Id.). Thomas Bowser testified that the robber

    “looked like a black male or a dark-skinned Mexican,” but when Ms. Nunnally

    asked if the robber’s skin was darker than hers, he answered “Oh, no, no, no,

    no, no.” (Id. at 70). Mr. Bowser clarified on redirect that the robber had “[a]

    lighter complexion.” (Id. at 71). The defense’s closing argument emphasized that

    Ms. Crowley and Mr. Bowser described the robber as dark-skinned (id. at 346–

    47) whereas Petitioner was light-skinned. The prosecutor said on rebuttal:

           Also, Miss Nunnally wants to present, telling you that people were saying
           that this was a black-skinned – a dark-skinned male. You can check your
           own recollection on this, but I recall Mr. Bowser saying that the male
           that he saw was not as dark as Miss Nunnally. I don’t have Miss Crowley
           saying that he was dark like Miss Nunnally or that – just that he was a
           black male.

    (Id.   at   375).   Petitioner    contends      that   the   prosecutor’s    argument

    mischaracterized the testimony and that counsel should have objected.

    Petitioner further argues that the prosecutor’s remark was prejudicial because

    it negated his only defense, which was misidentification.

           Petitioner raised this argument in his Rule 3.850 motion. (App’x H at 29–

    34). After the evidentiary hearing, the post-conviction court denied the claim:

           In Ground Four, Defendant alleges that he received ineffective assistance
           of counsel for counsel’s failure to object to the State[’]s ‘inappropriate’
           comments during the rebuttal closing argument. In the evidentiary


                                               32
Case 3:18-cv-00790-TJC-JBT Document 25 Filed 08/19/21 Page 33 of 44 PageID 1303




          hearing, Defendant clarified that the prosecutor’s comments misstated
          witnesses’ testimonies (the victim Rebecca Lee Crowley and eyewitness
          Thomas Bowser) regarding the skin color of the perpetrator, which
          brought into doubt Defendant’s defense of misidentification.

          To establish prejudice for counsel’s failure to object to improper
          prosecutorial comments, the prosecutor’s comments must “either deprive
          the defendant of a fair and impartial trial, materially contribute to the
          conviction, be so harmful or fundamentally tainted as to require a new
          trial, or be so inflammatory that they might have influenced the jury to
          reach a more severe verdict than … it would have otherwise.” Walls v.
          State, 926 So. 2d 1156, 1167 (Fla. 2006), quoting Spencer v. State, 645
          So. 2d 377, 383 (Fla. 1994).

          The trial transcript shows that Mr. Bowser testified that the perpetrator
          had “a lighter complexion;” thus, Defendant’s allegations as to Mr.
          Bowser are refuted by the record. T.T. at 69–71. As for the testimony of
          Ms. Crowley, Ms. Nunnally admitted during the evidentiary hearing that
          perhaps she could have objected, but she did not see the comment as a
          misstatement. She believed that the State had a different
          characterization of the evidence. Compare T.T. at 55, 346–47, 375.

          Regardless of whether the comment was proper, Defendant clearly was
          not deprived of a fair trial because of one isolated comment. Ms. Nunnally
          raised the defense of misidentification through cross examination of the
          witnesses and during closing argument. The Court finds no prejudice,
          and Ground Four is denied.

    (App’x J at 7–8). The Fifth DCA affirmed the trial court’s decision without a

    written opinion. Roland, 228 So. 3d 580.

          The Fifth DCA’s adjudication is entitled to AEDPA deference. The state

    court’s decision was not contrary to, or an unreasonable application of, clearly

    established federal law, nor was it based on an unreasonable determination of

    the facts. A prosecutor’s remarks are improper if they misstate the evidence,

    inflame the jury’s passions, or seek to penalize the defendant for exercising a

    constitutional right (such as the right to remain silent). See Darden v.


                                             33
Case 3:18-cv-00790-TJC-JBT Document 25 Filed 08/19/21 Page 34 of 44 PageID 1304




    Wainwright, 477 U.S. 168, 181–82 (1986); United States v. Lopez, 590 F.3d

    1238, 1255–56 (11th Cir. 2008). Florida law affords attorneys wide latitude in

    closing argument to draw logical inferences and to “advance all legitimate

    arguments.” Thomas v. State, 748 So. 2d 970, 984 (Fla. 1999). The record shows

    that the prosecutor did not misstate Mr. Bowser’s testimony, which was that

    the robber had a “lighter complexion.” As for the prosecutor’s description of Ms.

    Crowley’s testimony, Ms. Nunnally testified at the evidentiary hearing that she

    did not believe an objection was warranted because she believed this was simply

    the State’s interpretation of the evidence. (App’x K at 105–07). The prosecutor

    said: “I don’t have Miss Crowley saying that he was dark like Miss Nunnally or

    that – just that he was a black male.” (App’x D at 375). Ms. Crowley testified

    that the robber’s skin complexion was “[r]oundabout” the same as Ms.

    Nunnally’s. Ms. Nunnally could have reasonably perceived the prosecutor’s

    argument to be a fair interpretation of Ms. Crowley’s testimony. In any event,

    effective counsel does not have to object to every inappropriate comment a

    prosecutor makes in closing argument. See Devier v. Zant, 3 F.3d 1445, 1453–

    54 (11th Cir. 1993) (finding that defense counsel’s strategic choice to maintain

    a “low-key” approach and not object to certain inflammatory closing arguments

    was reasonable).

          Even if counsel performed deficiently by not objecting to the prosecutor’s

    characterization of Ms. Crowley’s testimony, the state court reasonably found


                                           34
Case 3:18-cv-00790-TJC-JBT Document 25 Filed 08/19/21 Page 35 of 44 PageID 1305




    that counsel’s error did not prejudice Petitioner. The disputed statement was

    one isolated remark, which the prosecutor prefaced by encouraging the jurors

    to rely on their own recollection of the evidence. Indeed, right before closing

    arguments, the trial court instructed the jurors that the lawyers’ closing

    arguments were not evidence. (App’x D at 333); see also Brown v. Jones, 255

    F.3d 1273, 1280 (11th Cir. 2001) (“We have stated in numerous cases … that

    jurors are presumed to follow the court’s instructions.”). The state court

    reasonably determined there was no reasonable likelihood the outcome of trial

    would have been different had counsel objected to the prosecutor’s remark. See

    Richter, 562 U.S. at 104. Relief on this claim is due to be denied.

                4. Subclaim Four

          Petitioner contends that counsel gave ineffective assistance by failing to

    move for a mistrial after the jury allegedly overheard a comment by a bailiff

    about Petitioner’s “apparent guilt.” Petition at 18–20. According to Petitioner,

    when the bailiff opened the gate to release the jurors, he said to counsel: “You

    know that your client is guilty. Otherwise he couldn’t have been crying when

    watching the tape of the robbery.” Id. at 19. Petitioner argues that the jurors

    overheard this comment because they were standing only a few feet away. Id.

    He contends that counsel performed deficiently by not bringing this comment

    to the judge’s attention, not requesting a curative instruction, or not moving for

    a mistrial. Id. Petitioner states that he learned about this remark after trial


                                           35
Case 3:18-cv-00790-TJC-JBT Document 25 Filed 08/19/21 Page 36 of 44 PageID 1306




    through his girlfriend, Ada Whites. Id. When he confronted counsel about why

    she did not move for a mistrial, she informed him that the State’s evidence was

    too strong and that the 10-day period to move for a mistrial had passed. Id.

    Petitioner contends that he was prejudiced because the bailiff’s remark biased

    the jury against him. See id. at 18.

          Petitioner raised this claim in his Rule 3.850 motion. (App’x H at 35–38).

    After the evidentiary hearing, the post-conviction court denied the claim:

          In Ground Five, Defendant alleges that he received ineffective assistance
          of counsel for counsel’s failure to move for a mistrial after the jury heard
          a comment made by a bailiff regarding Defendant’s “apparent guilt”
          when the jury was retiring for deliberation.

          On this ground, the Court heard testimony by Defendant; Ada Whites,
          Defendant’s girlfriend; and Ms. Nunnally. Ms. Whites testified that she
          was present at the trial when she saw the officer approach Ms. Nunnally
          at counsel’s table and make a comment from about two to three feet away.
          She said that the officer said that Defendant had a tear come out of his
          eye and that was a sign of guilt. It was unclear from the testimony
          whether Ms. Whites heard the comment; however, Ms. Whites claimed
          that the jury, in the jury box, heard the comment. She stated that during
          a break, she asked Ms. Nunnally, “What did he mean by that [the tear
          falling comment]?”

          Ms. Whites testified that she told Defendant about the officer’s comment
          during a phone conversation after the verdict while he was in jail.
          Defendant testified that when he asked Ms. Nunnally about the officer’s
          comment, Ms. Nunnally told him that it was too late to file for a mistrial
          because ten days had already passed since the verdict.

          Ms. Nunnally testified that Officer Mark O’Malley did approach her
          during trial after the State had played the video from inside the Sharp’s
          Liquor Store at the beginning of the State’s case in chief. She stated that
          Officer O’Malley whispered in her ear that he saw Defendant react to the
          video and wipe his face, and the officer was concerned that the jury may
          have been watching Defendant. At the time, Ms. Nunnally had no
          concern that the jury overheard the officer’s comment. During the break,


                                              36
Case 3:18-cv-00790-TJC-JBT Document 25 Filed 08/19/21 Page 37 of 44 PageID 1307




          Ms. Nunnally told Ms. Whites about the comment. Ms. Nunnally was
          emphatic that Ms. Whites did not overhear the comment.

          The Court finds that the comments were made when the Court was going
          to a break, and not when the jury was retiring to deliberate. The Court
          further finds the testimony of Ms. Nunnally to be reliable and credible,
          and there is no evidence that the jury overheard the officer’s comment.
          Therefore, a motion for mistrial would not have been granted, and Ms.
          Nunnally’s performance was not deficient. Further, even if the jury heard
          the comment, the Court finds no prejudice because the result of the trial
          has not been rendered unreliable by Ms. Nunnally’s alleged failure to file
          a motion for mistrial. Defendant has proven neither deficient
          performance nor prejudice, and Ground Five is denied.

    (App’x J at 8–9). The Fifth DCA affirmed the trial court’s decision without a

    written opinion. Roland, 228 So. 3d 580.

          The Fifth DCA’s adjudication is entitled to AEDPA deference. The state

    court’s decision was not contrary to, or an unreasonable application of, clearly

    established federal law, nor was it based on an unreasonable determination of

    the facts. Ms. Nunnally testified that the bailiff whispered a comment into her

    ear about Petitioner reacting to a video of the robbery, which the bailiff was

    concerned the jury could see. (App’x K at 72, 117–18). Ms. Nunnally testified

    that the bailiff approached her, whispered the comment in a low voice, and that

    the jury would not have overheard it. (Id. at 73, 111, 118–20). Ms. Nunnally

    further testified that Ms. Whites could not have heard the comment either, as

    she was in the audience when the bailiff whispered it in her ear. (Id. at 72–73).

    Petitioner argues that the post-conviction court’s ruling rested on an

    unreasonable determination of the facts because it said, “there is no evidence



                                             37
Case 3:18-cv-00790-TJC-JBT Document 25 Filed 08/19/21 Page 38 of 44 PageID 1308




    that the jury overheard the officer’s comment,” (App’x J at 9). Petition at 19. In

    saying so, he claims the court ignored Ms. Whites’s testimony that the jury

    might have heard the comment. (See App’x K at 47–52). However, the post-

    conviction court acknowledged Ms. Whites’s testimony (App’x J at 8) but found

    Ms. Nunnally’s testimony to be more credible (id. at 9). The post-conviction

    court did not unreasonably determine the facts in crediting Ms. Nunnally’s

    testimony over Ms. Whites’s. See Consalvo, 664 F.3d at 845 (determinations

    about a witness’s credibility are entitled to deference under AEDPA). Having

    found that Petitioner failed to show that the jury overheard the bailiff’s

    comment, the post-conviction court reasonably applied clearly established

    federal law in determining that counsel did not perform deficiently by not

    moving for a mistrial. Nor did the post-conviction court unreasonably determine

    that Petitioner was not prejudiced by counsel’s failure to move for a mistrial.

    Thus, relief on this claim is due to be denied.

                5. Subclaim Five

          Finally, Petitioner alleges that counsel gave ineffective assistance by

    failing to investigate or call an alibi witness – his brother and roommate, Caleb

    Barker. Petition at 20–22. Petitioner claims his brother would have testified

    that on the morning of October 30, 2011, Petitioner was still at home when the

    robbery occurred, id. at 20, and that Petitioner did not leave their apartment

    until “well after 10:00 [a.m.],” id. at 21. Mr. Barker allegedly could have


                                            38
Case 3:18-cv-00790-TJC-JBT Document 25 Filed 08/19/21 Page 39 of 44 PageID 1309




    corroborated Petitioner’s story about a friend’s car breaking down, Petitioner

    leaving for Burger King to pick up the friend, Petitioner’s own car breaking

    down, and Petitioner trying to call his brother for help while he was asleep at

    home. Id. at 21. Petitioner also claims his brother could have corroborated his

    assertion that he sold his dirt bike gear, including a jacket and gloves, to

    someone else weeks before the robbery. Id. According to Petitioner, he told

    counsel about this alibi witness, but counsel declined to investigate him because

    the jury would not believe his brother’s testimony. Id. Petitioner contends that

    his brother was willing to testify and that he was prejudiced by the lack of his

    brother’s testimony. Id. at 22.

          Petitioner raised this claim in his Rule 3.850 motion. (App’x H at 19–24).

    Following an evidentiary hearing, the trial court denied the claim, writing:

          In Ground Two, Defendant alleges that he received ineffective assistance
          of counsel because Ms. Nunnally failed to investigate and present an alibi
          witness. Defendant testified during the evidentiary hearing that his
          brother, Caleb Tafari Barker, could have testified to Defendant’s version
          of events the day of the robbery: both he and his brother were home when
          Defendant received a call, his brother was asleep, Defendant left the
          home to help a friend, his car broke down, and Defendant ran to the
          Burger King to call his brother who came and helped him push the car.
          Defendant questioned why Ms. Nunnally did not depose his brother.

          Ms. Nunnally testified that she attempted to contact Mr. Barker through
          an investigator. The investigation referral and investigator’s report were
          introduced as State’s Composite Exhibit 1. Ms. Nunnally pointed out that
          the investigation referral had two phone numbers and an address for Mr.
          Barker. The investigator’s report showed that he tried to contact Mr.
          Barker “several times.” Normally, her investigator would leave his
          contact information, and she testified that she did not receive a call from
          Mr. Barker at any time. She questioned why Defendant did not tell his



                                              39
Case 3:18-cv-00790-TJC-JBT Document 25 Filed 08/19/21 Page 40 of 44 PageID 1310




          brother, with whom he was in contact, that his counsel would like to
          speak with him. Ms. Nunnally was unequivocal about the fact that she
          does not depose defense witnesses for tactical reasons. Therefore, the
          Court finds no deficient performance by Ms. Nunnally because she
          attempted to locate Mr. Barker, but was unable to do so.

          In addition, based upon the testimony she heard at the evidentiary
          hearing, Ms. Nunnally doubted that Mr. Barker was an alibi witness
          because he was asleep and could not have testified as to where Defendant
          was that day. The Court agrees and finds that Defendant has not
          established prejudice. Therefore, the Court finds that Defendant has not
          established either deficient performance or prejudice, and Ground Two is
          denied.

    (App’x J at 5–6). The Fifth DCA affirmed the trial court’s decision without a

    written opinion. Roland, 228 So. 3d 580.

          The Fifth DCA’s adjudication is entitled to AEDPA deference. The state

    court’s decision was not contrary to, or an unreasonable application of, clearly

    established federal law, nor was it based on an unreasonable determination of

    the facts. “The mere fact that other witnesses might have been available ... is

    not a sufficient ground to prove ineffectiveness of counsel.” Waters v. Thomas,

    46 F.3d 1506, 1514 (11th Cir. 1995) (citation omitted). “Which witnesses, if any,

    to call, and when to call them, is the epitome of a strategic decision, and it is

    one that we will seldom, if ever, second guess.” Id. at 1512. “Complaints of

    uncalled witnesses are not favored, because the presentation of testimonial

    evidence is a matter of trial strategy and because allegations of what a witness

    would have testified are largely speculative.” Buckelew v. United States, 575




                                            40
Case 3:18-cv-00790-TJC-JBT Document 25 Filed 08/19/21 Page 41 of 44 PageID 1311




    F.2d 515, 521 (5th Cir. 1978). 6 Even if counsel’s failure to call a witness “appears

    to have been unwise in retrospect, the decision will be held to have been

    ineffective assistance only if it was so patently unreasonable that no competent

    attorney would have chosen it.” Dingle v. Sec’y, Dep’t of Corr., 480 F.3d 1092,

    1099 (11th Cir. 2007) (quotation marks omitted). Additionally, “evidence about

    the testimony of a putative witness must generally be presented in the form of

    actual testimony by the witness or on affidavit. A defendant cannot simply state

    that the testimony would have been favorable; self-serving speculation will not

    sustain an ineffective assistance claim.” United States v. Ashimi, 932 F.2d 643,

    650 (7th Cir. 1991) (cited by Estiven v. Sec’y, Dep’t of Corr., No. 16-14056-D,

    2017 WL 6606915, at *4 (11th Cir. Sept. 28, 2017) (denying COA)).

           The post-conviction court reasonably determined that trial counsel did

    not perform deficiently. Ms. Nunnally testified that her investigator tried

    several times to contact Mr. Barker but was unable to do so. (App’x K at 66–67,

    81–82, 84–85). Despite the investigator leaving his contact information for Mr.

    Barker, he never responded to the investigator. (Id. at 85). Ms. Nunnally also

    explained that she deposes only State witnesses, but not defense witnesses,

    because she must disclose information about witness depositions to the State.

    (Id. at 82, 97). Besides, counsel explained that based on what Petitioner had


    6      Decisions issued by the former Fifth Circuit Court of Appeals on or before September
    30, 1981 are binding in the Eleventh Circuit. Bonner v. City of Prichard, Ala., 661 F.2d 1206,
    1207 (11th Cir. 1981).


                                                 41
Case 3:18-cv-00790-TJC-JBT Document 25 Filed 08/19/21 Page 42 of 44 PageID 1312




    told her, Mr. Barker was not an alibi witness because he was asleep the morning

    of the robbery, and so could not have attested to Petitioner’s whereabouts. (Id.

    at 84, 88–89). See Strickland, 466 U.S. at 691 (strategic decisions are properly

    based on the information a defendant provides to counsel).

          Petitioner submits no affidavit, declaration, or other statement by Mr.

    Barker corroborating his availability as a witness or what his testimony would

    have been. Nor does it appear that Petitioner submitted such an affidavit,

    declaration, or other statement in the post-conviction proceedings. And, while

    Petitioner was able to secure the testimony of his girlfriend, Ada Whites, Mr.

    Barker did not testify at the post-conviction evidentiary hearing. Petitioner’s

    unsubstantiated “speculation that [Mr. Barker’s testimony] would have been

    helpful” “is ‘insufficient to carry the burden of a habeas corpus petitioner.’”

    Johnson v. Alabama, 256 F.3d 1156, 1187 (11th Cir. 2001) (quoting Aldrich v.

    Wainwright, 777 F.2d 630, 636 (11th Cir. 1985)). Because Petitioner’s “self-

    serving speculation” that his brother’s testimony would have been favorable

    “will not sustain an ineffective assistance claim,” Ashimi, 932 F.2d at 650, he

    has not shown that counsel’s failure to call or question Mr. Barker was

    prejudicial under Strickland. As such, relief on this claim is due to be denied.

       VI.   Conclusion

          The Court has reviewed each of Petitioner’s claims and concludes, based

    on the record, that none merits relief under 28 U.S.C. § 2254. Accordingly, it is


                                           42
Case 3:18-cv-00790-TJC-JBT Document 25 Filed 08/19/21 Page 43 of 44 PageID 1313




    hereby ORDERED:

           1. Petitioner Jaquez Shakim Roland’s Petition for Writ of Habeas Corpus

              Under 28 U.S.C. § 2254 (Doc. 1) is DENIED and this case is

              DISMISSED WITH PREJUDICE.

           2. The Clerk shall enter judgment accordingly, terminate any pending

              motions, and close the file.

           3. If Petitioner appeals this Order, the Court denies a certificate of

              appealability (COA). Because the Court has determined that a COA is

              not warranted, the Clerk will terminate from the pending motions

              report any motion to proceed on appeal as a pauper that may be filed.

              Such termination will serve as a denial of the motion. 7

           DONE AND ORDERED at Jacksonville, Florida this 19th day of

    August, 2021.




    7       The Court should issue a COA only if the Petitioner makes “a substantial showing of
    the denial of a constitutional right.” 28 U.S.C. § 2253(c)(2). To make this showing, Petitioner
    “must demonstrate that reasonable jurists would find the district court’s assessment of the
    constitutional claims debatable or wrong,” Tennard v. Dretke, 542 U.S. 274, 282 (2004)
    (quoting Slack v. McDaniel, 529 U.S. 473, 484 (2000)), or that “the issues presented were
    ‘adequate to deserve encouragement to proceed further.’” Miller-El v. Cockrell, 537 U.S. 322,
    335-36 (2003) (quoting Barefoot v. Estelle, 463 U.S. 880, 893 n.4 (1983)). After consideration
    of the record as a whole, the Court will deny a COA.


                                                  43
Case 3:18-cv-00790-TJC-JBT Document 25 Filed 08/19/21 Page 44 of 44 PageID 1314




    lc 19
    Copies:
    Parties and counsel of record




                                          44
